PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/165,440
Filing Date: 26 May 2016
Appellant(s): Schwartz et al.



__________________
Linda Sivik
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed October 18, 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated May 14, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-8, 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kerr et al. (US 2014/0271930 A1).
Kerr et al. teach application of a composition comprising zinc pyrithione or selenium sulfide shampoo for three weeks (i.e. scalp care composition comprising a scalp active material claimed; addresses claims 14-15).  After treatment the level of oxidation of the scalp was measured by 13-HODE and 9-HODE being significantly reduced compared to baseline samples (i.e. non-scalp care composition), such as 74% or 66% reduction (i.e. at least 10% reduction in oxidative stress biomarker; see paragraph 65; addresses claims 1, 3-8).  
The Examiner would like to note that the claim limitations “as demonstrated by reduced oxidative stress measures in pre-emergent hair resulting in healthier emergent hair is from reduced oxidative stress in emergent hair and having reduced water absorption and reduced surface energy” as in claim 1; “wherein there is at least a 5% reduction of surface energy" in 
It has been recognized that in order for a prior art reference to serve as an anticipatory reference, it must disclose every limitation of the claimed invention, either explicitly or inherently. In re Schreiber, 128 F.3 d 1473, 1477 (Fed. Cir. 1997). 
A single prior art reference that discloses, either expressly or inherently, each limitation of a claim invalidates that claim by anticipation. Thus, a prior art reference without express reference to a claim limitation may nonetheless anticipate by inherency. "Under the principles of inherency, if the prior art necessarily functions in accordance with, or includes, the claims limitations, it anticipates." Moreover, "[I]inherency is not necessarily coterminous with knowledge of those ordinary skill in the art. Artisans of ordinary skill may not recognize the inherent characteristics or functioning of the prior art." 
Perrine v. Medici’s Pharmaceutical Corp., 432 F.3d 1368, and 1375-76 (Fed. Cir. 2005) (citations omitted). In addition, "[I]t is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable." In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); see also Perrine, 432 F.3d at 1377-78 (noting that the realization of a new benefit of an old process does not render that process patentable); Bristol-Myers Squibb Co. v. Ben Venue Laboratories, Inc., 246 F.3d 1368, 1376 (Fed. Cir. 2001) (stating in the context of a claimed process that was drawn to the same use comprising the same steps of the prior art, "[n]newly discovered results of known processes directed to the same purpose are not
With respect to the limitation of “improving the health due to reduced scalp oxidative stress”, note, a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hiram, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kora v. Robbie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). In instant case, the recitation merely states the purpose of the process, which would be an inherent result of claimed process.
Further, as to the limitation of claims 3-8, note, 13-HODE and 9-HODE would meet the limitation of biomarker. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1, 3-8, 14-17 are rejected under 35 U.S.C. 103 as being patentable over Dawson et al. (WO 2009/135006 A2), in view of  Spitteler et al. (CChem Phis Lipids, 1997, vol. 89, pp. 131-39), and Yoshida et al. (Journal of Oleo Science, 2008, vol. 57, no. 12, pp. 691-697).
Dawson et al. discloses a method of treating oxidative damage of hair comprising applying a hair care composition to scalp comprising a follicular fungi reduction (FFRA) agent (see abstract; claims 1, 2; Fig.5). The FFRA agent is selected from pantothenic acid, pyridinethione salts such as zinc pyridinethinone (i.e. zinc pyrithione; see page 14, lines 4-5, see Examples 5-7 which contain ZPT as FFRA agent), zinc carbonate, ketoconazole (azoles), sulfur, piroctone olamine (octopirox), selenium sulfide, sulfur (see page 8, bottom para.). Oxidation breaks the disulfide bonds of cystine the most abundant amino acid found in hair, creating cysteic acid (SO3= as one by-product). See page 3. It is taught that the presence of fungi (e.g., Malassezia) in the hair follicle leads to the production of oxidative products, and thus leads to oxidative damage of hair, even before it emerges from the hair follicle (see page 4, lines 9-11). Oxidative damage to hair is measured by examining ATR-IR-spectra bands for SO3= and amide present in the hair, and the presence of SO3= is an indicator of oxidative damage in hair i.e. teaches using oxidative modification of proteins as biomarker for measuring oxidative stress (see page 8, lines 6-16). Oxidative damage is determined by the amount of cysteic acid (SO3= and Amide), and the resultant date is expressed as SO3=/Amide, higher the number greater the oxidative damage. The level of oxidative damage as measured by level of cysteic acid was more 
The Examiner would like to note that the claim limitations “as demonstrated by reduced oxidative stress measures in pre-emergent hair resulting in healthier emergent hair is from reduced oxidative stress in emergent hair and having reduced water absorption and reduced surface energy” as in claim 1; “wherein there is at least a 5% reduction of surface energy" in claim 16; "at least a 10% reduction of surface energy" in claim 17 are met because the same application of the instantly claimed scalp care composition is applied to the scalp.  Thus, upon application of the same composition to the scalp, the above properties will occur. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case or either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  Nevertheless, Dawson et al. teaches that the level of oxidative damage as measured in emergent hair by the level of cysteic acid was more than 10% reduced from the beginning to the end of treatment with zinc pyrithione (ZPT) in comparison with a non-scalp care composition (control; see page 24; Fig.5).  Therefore, since the health of emergent hair is improved from reduced scalp oxidative stress comprising application of a scalp composition, and the emergent hair has reduced oxidative stress the properties of reduced oxidative stress measures in pre-emergent hair 
Dawson et al. does not teach the biomarkers 9-HODE or 13-HODE.
However, Spiteller et al. teaches that 9-hydroxy-10, 12-octadecanoic acid (9-HODE) and 13-hydroxy- 9, 11-octadecanoic acid (13-HODE) are excellent markers for lipid peroxidation. See abstract. It is taught that 9-HODE, 13-HODE are well suited to estimate oxidative stress exerted in human (see page 138, left hand column, para 2).
Yoshida et al. teaches that it is generally accepted that lipid peroxidation is involved in the in vivo oxidative damage and pathogenesis of several diseases. It is taught that the efficacy of antioxidants in vivo can be evaluated based on tHODE level (which includes instant 9-HODE, 13-HODE) and its stereoisomer ratio. Yoshida et al. evaluated the antioxidant effects of coffee and its components using biomarker such as hydroxyoctadecanoic acid (HODE). See, particularly, the abstract, and introduction section at page 691.
It would have been obvious and one would be motivated for one of ordinary skill in the art before the effective filing date of the claimed invention to measure 9-HODE or 13-HODE as the biomarker because of the following teachings: 1) Spiteller et al. teaches that 9-HODE, 13-HODE are well suited to estimate oxidative stress exerted in human; and 2) Yoshida et al. teaches that the antioxidant effects of coffee/compounds can be evaluated using biomarker such as tHODE level (which includes instant 9-HODE, 13-HODE) and its stereoisomer ratio. Furthermore, one of ordinary skill in the art would have a reasonable expectation that the treatment scalp with zinc pyrithione would lead to a healthier hair as oxidative damage has been reduced.  
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
Claims 1, 3-8, 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yunis (US 5,877,209) in view of Spitellar et al. (Chem Phys Lipids, 1997, vol. 89, pp. 131-39), and Yoshida et al. (Journal of Oleo Science, 2008, vol. 57, no. 12, pp. 691-697).

Claims 1, 3-8, 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kerr et al. (US 2014/0271930 A1) in view of Dawson et al. (WO 2009/135006 A2). 
(2) Response to Argument
As to the rejections under 35 U.S.C. 102(a)(1) over Kerr et al., appellants contend that Kerr et al. do not teach the recited benefit of claimed invention: “improving the health of hair” due to “reduced oxidative stress measures in pre-emergent hair resulting in healthier emergent hair having reduced water absorption and reduced surface energy”. Appellants assert, Kerr et al. do not teach or suggest all the limitations recited in the claims, particularly, the new functions as recited above. Appellants particular argue that Kerr do not teach the “subsequent hair growth” as related to scalp health improvement and a reduction in oxidative stress in scalp, and other characteristics as recited in the claims. The arguments are not probative. First, the limitation of “improving the health due to reduced scalp oxidative stress” is in preamble. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 old process cannot render the process again patentable” and “the realization of a new benefit of an old process does not render that process patentable”. With respect to the assertion of new use, the examiner notes, the recited functions and/or results of applying the scalp active agents herein do not render any material limitation of claimed process. It merely recites some inherent characteristics of such old and well-known process and does not constitute a new method. As to the limitation of “resulting in healthier emergent hair having reduced water absorption and reduced surface energy”, appellants contend that such limitation provides process steps or structural limitation, which are able to stand alone. The arguments are not tenable. All the limitation does is a description of the results and consequence of the claimed process: application of the hair care composition to the hair, and does not render any further steps or structural limitation of claimed process. Appellants further argue that the limitation is not inherently present in Kerr et al as Kerr et al only discloses how to measure the (oxidative) biomarker, and has no disclosure or suggestion of claiming of new use, new function or unknown property. The arguments are not probative. Kerr reference teach the use of the same composition for treating the same population in the same way. Other than the alleged newly discovered benefit and physical characteristics, appellants fails to point out any material or structural differences between claimed invention and the disclosed process in Kerr et al. Note, the limitation of “resulting in healthier emergent hair having reduced water absorption and reduced surface energy”  is merely a newly discovered results/benefit of known processes. 
With respect to the rejections under 35 U.S.C. 103 over Dawson et al., Spitellar et al., and Yoshida et al., appellants contend that the office action fails to establish a prima facie case of obviousness. Appellants particularly contend that the cited references fails to teach or suggest all the claim limitations. Specifically, appellant argue that the cited references does not disclose or suggests “a method of improving the health of hair due to reduced scalp oxidative stress in pre-emergent hair resulting in healthier hair having reduced water absorption and reduced surface energy”. Appellants assert that the claimed invention is based on a mechanism of action which is distinct from what has been contemplated by the prior art: “using direct anti-oxidant action against oxidative stress in the scalp skin in this application vs. reducing oxidative stress originated from the fungus as suggested in the prior art. Appellants further argue that the  biomarker (i.e., HODE) are intended as a measure to the support the “END” which is the improvement of the health of hair due to reduce scalp oxidative. The arguments are not persuasive. As to the alleged benefit: “resulting in healthier emergent hair”, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Furthermore, the prior art need not suggest combining references for the same reason that a patent applicant combined them. "In determining whether the subject matter of a patent claim is obvious, neither the particular motivation nor the avowed purpose of the patentee controls. .. [A]ny need or problem known in the field of endeavor at the time of invention and addressed by the patent can provide a reason for combining the elements in the manner 
Furthermore, as to the remarks about the difference of “oxidative stress” between claimed invention and Dawson, note, instant application does not define “oxidative stress” by excluding those originated from fungus as described by Dawson.. Thus, the alleged difference of location and mechanism would not make any material difference in the aspect of the method steps. The remarks about the END of the method are not probative as the argued difference would not make any material difference between the method of the prior art and the method as claimed herein. The applied hair care composition as taught or suggested in prior art would not stop its function after the measurement of the biomarkers.
Appellant further contend that the cited references would not make a prima facie case of obviousness because the cited references do not teach or suggest “elimination of oxidative stress in the scalp would result in the healthier hair” and subsequent hair growth as claimed, as demonstrated by the 132 declaration submitted January 29, 2019 and the data presented in the application. Appellants assert that the rejection merely made a conclusory statement of obviousness without articulating the reason and rationale. The arguments are not persuasive. Particularly, the claimed method are construed as applying the scalp agent, such as zinc pyridinethinone, to the scalp of a person  in need of the treatment, such as those with the oxidative stress in hair follicle, followed by a step of measuring the level of HODE. The evidences presented in the application and declaration merely demonstrated a process of using a known shampoo comprising zinc pyridinethinone regularly, as a shampoo, would result the 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SHENGJUN WANG/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        Conferees:

/Kortney L. Klinkel/Supervisory Patent Examiner, Art Unit 1627     

/MARK L SHIBUYA/Supervisory Patent Examiner, Art Unit 1624                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.